MEMORANDUM2
Pancho Iglecias-Villarana, (“petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 30, 1999. Petitioner was served with an order to show cause (“OSC”) on April 29, 1995— approximately six years and seven months after he entered the United States. At a hearing on July 19, 1996, the Immigration Judge denied Petitioner’s application for suspension of deportation. On appeal, the BIA affirmed.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule”—a new continuous physical *455presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625—bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510(9th Cir.2001). We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.